Citation Nr: 0946607	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to April 
1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, the Board notes that the 
Veteran has submitted a letter regarding private treatment 
received at an audiologist's office in July 2006, with an 
accompanying audiogram.  In the letter the audiologist 
asserts that the slope of the hearing loss is consistent with 
noise-induced hearing loss, and opines that it appears that 
the Veteran's noise exposure during military service resulted 
in hearing loss and debilitating tinnitus.  The Board does 
not have the medical expertise to interpret the medical 
significance of the audiogram in terms of whether it is 
evidence that noise-induced hearing loss was a result of 
active service.  

Also newly received are records of VA audiological treatment 
for tinnitus and hearing loss in December 2007.  These 
treatment records include a history of the Veteran 
experiencing at discharge from service ringing in his ears 
that he now believes was tinnitus.

The Veteran underwent a VA audiological examination in May 
2004.  In the report of examination the examiner opined that 
it was less likely than not that the Veteran's bilateral 
hearing loss and tinnitus were caused by military service.  
However, this examiner took no history of the Veteran's 
exposure to noise after active service.  He further appears 
not to have acknowledged documented declining hearing 
thresholds during active service, to include at separation a 
30 decibel pure tone threshold at 2000 hertz in the left ear.  
The Court of Appeals for Veterans claims has held that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT 
MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder 
et al. eds., 1988).  Further, the Court has held that even 
when audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time (see 38 C.F.R. 
§ 3.385), he may nevertheless establish service connection 
for a current hearing disability by submitting evidence that 
the current disability is causally related to service.  
Hensley, 5 Vet. App. at 160.

In light of the foregoing, the Board finds that a new VA 
examination and opinion as to whether the Veteran's bilateral 
hearing loss and tinnitus began during service or are related 
to any incident of service would be useful in adjudication of 
the Veteran's claim.  See 38 U.S.C.A. § 5103A(d).

Additionally, the Board notes that in November 2006 the Board 
received a letter from the Veteran that indicated it had 
attached to it a copy of a DA Form 759, including a final 
summary of his flight time while in the U.S. Army.  The upper 
left corner of the Veteran's letter appears to have been 
damaged and the DA Form 759 is not attached to the letter.  
The Veteran should be advised that the copy of the DA Form 
759 he submitted in November 2006 is not associated with the 
claims file and requested to submit another copy of the DA 
Form 759 for consideration in adjudication of his claims.  
See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran had active service in Vietnam.  He contends that 
he has current skin cancer as a result of exposure to 
sunlight and Agent Orange during his period of active service 
in Vietnam.  His exposure to Agent Orange while in Vietnam is 
presumed and his exposure to sunlight appears likely.  In 
correspondence dated in April 2004 and November 2006, the 
Veteran described ongoing monitoring for his skin cancer 
condition at Pinehurst Dermatology Clinic in Pinehurst, North 
Carolina.  The RO/AMC should seek to obtain all relevant 
records of treatment for skin disability at the Pinehurst 
Dermatology Clinic.  See 38 U.S.C.A. § 5103(a)-(c).  After 
all relevant records of treatment are received, the RO/AMC 
should schedule a VA examination for the purpose of 
determining whether any currently diagnosed skin disability 
began during service or is related to any incident of 
service, to include exposure to sunlight and Agent Orange 
during his period of active service.  See 38 U.S.C.A. 
§ 5103A(d).

Additionally, it appears likely that relevant records of VA 
treatment have not been associated with the claims file.  For 
example, the December 2007 record of audiological treatment 
appears to indicate treatment at VA for and an active problem 
with respect to a sebaceous cyst beginning in January 2002, 
basal cell carcinoma in August 2002, and screening for 
neoplasms not otherwise specified in August 2002.  Records of 
this treatment are not associated with the claims file.  The 
RO/AMC should seek to identify and associate with the claims 
file copies of all relevant records of VA treatment for 
hearing loss, tinnitus, and skin disability not previously 
obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

The Board notes that a significant quantity of relevant 
evidence has been associated with the claims file since 
issuance of the statement of the case in October 2005, and 
that the RO has not had the opportunity to issue a 
supplemental statement of the case since that time.  The 
RO/AMC should ensure consideration of all newly received 
evidence in readjudication of this claim, to be reflected in 
a newly issued supplemental statement for any benefit sought 
on appeal that continues to be denied.  See 38 C.F.R. 
§ 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that the DA Form 
759 (including a summary of his in-service 
flight hours) he submitted in November 
2006 is not associated with the claims 
file and request him to submit another 
copy of the DA Form 759 for consideration 
in adjudication of his claims. 

2.  Ask the Veteran to identify all records 
of VA and non-VA health care providers who 
have treated his bilateral hearing loss, 
tinnitus, and skin disabilities from the 
date of his discharge from service to the 
present.  After obtaining any appropriate 
authorizations for release of medical 
information, obtain records from each health 
care provider the Veteran identifies.  The 
Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO/AMC.

The records sought must include all 
records of treatment of the Veteran's skin 
disability at the Pinehurst Dermatology 
Clinic in Pinehurst, North Carolina.

The records sought must also include 
records of VA treatment for a sebaceous 
cyst in January 2002 and records of VA 
treatment for basal cell carcinoma and 
screening for neoplasms in August 2002.

3.  Once all available medical records 
have been received, arrange for VA 
examinations with appropriate clinicians.  
The purpose of the examinations is to 
determine whether the Veteran's hearing 
loss and tinnitus had its onset during 
active service or was related to any 
incident of service, to include noise 
exposure; and to determine whether the 
Veteran's current skin disability began 
during service or is related to any 
incident of service, to include exposure 
to Agent Orange and sunlight.  

The following considerations will govern 
the examinations:
    
(a) The claims file and a copy of this 
remand will be made available to both 
the audiological and dermatologic  
examiners, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) If deemed appropriate by the 
examiners, the Veteran may be scheduled 
for further examinations.  All 
indicated tests and studies must be 
performed.  

    (c) The hearing disability examiner 
will:

(1) Specifically address whether 
the Veteran had declining hearing 
thresholds on audiological 
examinations during active 
service, and if so the 
significance of those declining 
thresholds in determining whether 
the Veteran's current hearing loss 
disability is related to active 
service.  

(2)  Obtain from the Veteran a 
full in-service and post-service 
history pertaining to the 
Veteran's in-service and post-
service occupational and 
recreational noise exposure and 
symptoms of tinnitus and hearing 
loss.

(3) Specifically note and discuss 
the 30 decibel pure tone threshold 
at 2000 hertz in the left ear at 
the Veteran's January 1972 service 
separation examination, and 
address the significance of this 
threshold in determining whether 
the Veteran's current hearing loss 
disability is related to active 
service.  


(4)  Specifically note and discuss 
a July 2006 private audiogram, and 
address whether the slope of the 
audiogram is consistent with 
noise-induced hearing loss, and 
the significance of this audiogram 
in determining whether the 
Veteran's current hearing loss 
disability is related to active 
service.  
  
(d) The dermatological examiner will 
review all relevant VA and private 
medical evidence of record and provide 
an opinion as to whether the Veteran 
has current skin disability that began 
during service or is related to any 
incident of service, to include 
exposure to Agent Orange and sunlight.  
The examiner should further indicate 
whether the Veteran has any skin 
disability diagnosed as chloracne, or 
has other acneform disease consistent 
with chloracne.

4.  Readjudicate the issues on appeal, to 
include consideration of all evidence 
received since issuance of the statement of 
the case in October 2005.  If any benefit 
sought remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO/AMC.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


